Election/Restrictions

1.	This application contains claims directed to the following patentably distinct species:
Species I:  Invention(s) directed to an integrated circuit wherein a layer including first and second portions collinear with each other and compositionally different from one another is between a gate electrode and a gate dielectric, as recited in claims 1-13, for example.

Species II:  Invention(s) directed to an integrated circuit wherein a layer including first and second portions collinear with each other and compositionally different from one another is between a metal body and a semiconductor-containing source or drain region, as recited in claims 14-20, for example.


2.	The species are independent or distinct as set forth above.  In addition, these species are not so obvious variants of each other based on the current record that there would be a search and/or examination burden to the Examiner should all of the patentably distinct species as set forth above being examined at the same time.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.


Currently, there is no generic claim.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filled petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).

Conclusion

5.	A shortened statutory period for response to this action is set to expire 2 (two) month and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272 -
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
September 17, 2021